           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 1 of 47
                                                                           •, '; ' '.~ •., ,. . . , > .   f; f   .
                                                           ··lJSDC SONY · . •·            ,
                                                             DOCUMENT                     >
                                                             ELECTRONICALLY FlLlD ·.·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                DOC#:          , · .. . -- ·
                                                             DATE FILED: ,,>t/~Y/               t1 .
--------------X
In re GRUPO TELEVISA SECURITIES            Civil Action No. l:18-cv-01979-LLS
LITIGATION
                                           CLASS ACTION

                 EiJRO~S~ REQUEST FOR
This Document Relates To:
                 INTERNATIONAL JUDICIAL
  ALL ACTIONS.   ASSISTANCE (LETTER OF REQUEST)
               x UNDER THE HAGUE CONVENTION ON
--------------   THE TAKING OF EVIDENCE ABROAD IN
                 CIVIL OR COMMERCIAL MATTERS FOR
                 EVIDENCE FROM KPMG CARDENAS
                 DOSAL, S.C.




481 !-8888-2594.v4
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 2 of 47




       [Proposed] Request for International Judicial Assistance Pursuant to the Hague
          Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil
                                  or Commercial Matters

TO THE TRIBUNAL SUPERIOR DE JUSTICIA DE LA CIUDAD DE MEXICO:

        The following Letter of Request follows the model form presented as the model Request for

International Judicial Assistance pursuant to the Hague Convention of 18 March 1970 on the Taking

of Evidence Abroad in Civil or Commercial Matters (the "Hague Evidence Convention").

1.       Sender

        The Honorable Louis L. Stanton
        United States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312
        USA

2.       Recipient

         Tribunal Superior de Justicia de la Ciudad de Mexico
         Ni:fios Heroes 132, Col. Doctores
         Ciudad de Mexico C.P.06720
         Mexico

3.       Person to Whom the Executed Request Is to Be Returned

         Erin W. Boardman, Esq.
         eboardman@rgrdlaw.com
         ROBBINS GELLER RUDMAN & DOWD LLP
         5 8 South Service Road, Suite 200
         Melville, NY 11747
         USA
         Telephone: 631/367-7100
         631/367-1173 (fax)

4.       Specification of the Date by Which the Requesting Authority Requires
         Receipt of the Response to the Letter of Request

         Date: As soon as reasonably practicable consistent with the Court's calendar.




                                               - 1-
4811-8888-2594 v4
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 3 of 47




        Reason for urgency: The deadline for the completion of document discovery in this

litigation is set for March 31, 2020, and the deadline for the completion of all fact discovery is set for

September 11, 2020. The discovery obtained from this Letter of Request will be used during the

depositions of the named defendants and in follow up discovery requests that are made to the named

defendants. Thus, the evidence must be obtained sufficiently before the depositions and the close of

discovery to be of use.

5.      Requesting Judicial Authority

         a.         Authority

        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312
        USA

         b.         To the Competent Authority of

         The United Mexican States

         c.         Names of the case and identifying number

         In re Grupo Televisa Securities Litigation, Civil Action No. 1:18-cv-01979-LLS, pending
         in the United States District Court for the Southern District of New York.

6.       Names and Addresses of the Parties and Their Representatives

         a.         Plaintiff

         Lead Plaintiff Colleges of Applied Arts & Technology Pension Plan ("CAAT")
         250 Yonge Street, Suite 2900
         P.O. Box40
         Toronto ON M5B 2L 7
         Canada

         Representatives

         Jonah H. Goldstein, Esq.
         Rachel L. Jensen, Esq.
         Rachel A. Cocalis, Esq.
         ROBBINS GELLER RUDMAN & DOWD LLP
         655 West Broadway, Suite 1900
                                                   -2-
4811-8888-2594 v4
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 4 of 47




         San Diego, CA 9210 I
         USA
         Telephone: 619/231-1058
         619/231-7423 (fax)

         Samuel H. Rudman, Esq.
         Erin W. Boardman, Esq.
         ROBBINS GELLER RUDMAN & DOWD LLP
         58 South Service Road, Suite 200
         Melville, NY 1174 7
         USA
         Telephone: 631/367-7100
         631/367-1173 (fax)

         Local Counsel

         Luis Eduardo Hernandez Meza
         Felix Sanchez Jimenez
         Jorge Rodolfo Mendez Romero
         Eduardo Flores Cavazos
         Jose Ma.Vertiz 1205
         Col. Letran Valle
         Alcaldia Benito Juarez
         Ciudad de Mexico C.P. 03650
         Mexico

         b.          Defendants and Counterclaimants

         Grupo Televisa, S.A.B.
         Emilio Fernando Azcarraga Jean III
         Salvi Rafael Folch Viadero
         Building A, Avenida Vasco de Quiroga No. 2000, Floor 4
         Delegaci6n Alvaro Obregon
         Colonia Santa Fe
         Mexico City, DF 01210
         Mexico

          Representatives

          Herbert M. Wachtell, Esq.
          Ben M. Germana, Esq.
          David B. Anders, Esq.
          David E. Kirk, Esq.
          Tamara Livshiz, Esq.
          WACHTELL, LIPTON, ROSEN & KATZ
          51 West 52 Street
          New York, NY 10019
                                                - 3-
481 l-8888-2594.v4
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 5 of 47




          USA
          Telephone: 212/403-1307
          212/403-2307 (fax)

          c.         Other Parties

          None at this time.

7.        Nature and Summary of the Proceedings

          a.         Nature of the Proceedings

          This putative securities class action lawsuit, which is being actively litigated in this Court,

asserts claims for securities fraud under the U.S. Federal Securities Laws, in particular§§ l0(b) and

20(a) of the Securities Exchange Act of 1934 and U.S. Securities and Exchange Commission Rule

lOb-5. This action arises out of allegedly materially false and misleading statements made by the

defendants during the Class Period (April 11, 2013 through January 25, 2018, inclusive) concerning

the manner in which Grupo Televisa, S.A.B. ("Televisa") obtained media rights to the World Cup

and its internal controls over financial reporting. The action claims that when it was revealed that

Televisa obtained coveted World Cup media rights through bribes rather than fair play and had

material weaknesses in its internal controls over financial reporting, the price of Televisa American

Depository Receipts ("ADRs") fell, causing hundreds of millions of dollars in losses to investors

who purchased the company's stock during the Class Period.

          b.         Summary of the Complaint

          Lead Plaintiffs Amended Complaint for Violation of the Federal Securities Laws (the

"Complaint") alleges that investors have lost hundreds of millions of dollars since it was revealed

Televisa obtained coveted World Cup media rights through bribes rather than fair play and had

material weaknesses in its internal control over financial reporting. Lead Plaintiff alleges that the

truth began to seep into the marketplace in Fall 2017, when The New York Times published an

expose and later when former Chief Executive Officer ofTomeos y Competencias S.A. ("Torneos"),
                                                   -4-
481 J-8888-2594 v4
            Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 6 of 47




Alejandro Burzaco, testified that he paid bribes to a former Federation Internationale de Football

Association ("FIFA") official on behalf of Torneos and Televisa, among others. Lead Plaintiff

claims that Burzaco's testimony was corroborated by a ledger admitted into evidence at trial and

authenticated by fonner Torneos employee, Eladia Rodriguez. The criminal proceedings related to

FIFA corruption and bribery are ongoing.

          As alleged in the Complaint, on January 26, 2018, Televisa admitted to material weaknesses

in internal controls over financial reporting. At the time, Televisa's longtime public accountant was

PricewaterhouseCoopers, S.C. ("PwC"), the entity whose documents and testimony are the subject

of this letter of request.

          On July 10, 2018, Televisa filed a Form 6-K announcing that the company's Audit

Committee had decided to terminate PwC as its auditor and to hire KPMG Cardenas Dosal, S.C.

("KPMG").

          c.         Summary of Defenses

          Defendants deny the allegations of the Complaint. Defendants claim that Televisa did not

pay any bribe to obtain World Cup media rights. They argue that, apart from the vague, inaccurate

testimony of a single witness in a criminal trial, discovery will reveal that there is no evidence to

support Lead Plaintiffs allegations. Defendants also argue that no government entity has requested

or subpoenaed any witness or document from Televisa or Mountrigi. Defendants also argue that the

ledger of payments upon which Lead Plaintiff relies also contained entirely legitimate payments.

Moreover, Defendants claim that neither Televisa's reshuffling of executives in October 2017, nor

the subsequent publicly disclosed material weaknesses in certain ofTelevisa's internal controls, nor

Televisa's decision to replace its auditor had anything to do with FIFA or bribery. Finally,

Defendants claim that The New York Times article referenced by Lead Plaintiff was not some


                                                 - 5-
4811-8888-2594. v4
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 7 of 47




expose, but a sport-section article restating information that had already been publicly reported.

Therefore, Defendants argue that Lead Plaintiffs alleged losses cannot be connected to Televisa's

statements regarding its procurement of World Cup media rights and have nothing to do with any of

the allegations in the Complaint.

         As to the material weaknesses in Televisa' s internal controls as of year-end 2016, Defendants

argue that such weaknesses are entirely unrelated to the years-earlier acquisitions of the World Cup

media rights and give rise to no claim.

8.       Evidence and Judicial Acts

         a.         Evidence to be obtained or other judicial act to be performed

         The documents sought from KPMG are listed in "Exhibit 1 - Requests for Production of

Documents from KPMG Cardenas Dosal, S.C.," attached hereto.

         b.         Purpose of the evidence or judicial act sought

         Lead Plaintiff seeks to obtain documents and testimony from KPMG, which replaced PwC as

Televisa' s independent registered public accounting firm commencing with its review of Televisa' s

financial results for the period ending December 31, 2018. The evidence sought from KPMG is

relevant to Televisa' s internal control weaknesses, including whether they were related to bribes paid

in connection with obtaining World Cup broadcasting rights. The evidence sought from KPMG is

also relevant to any efforts to address Televisa's internal control weaknesses. In addition, KPMG's

communications with PwC are relevant to Televisa's motivation and rationale for terminating PwC

as its independent registered public accounting firm and replacing it with KPMG. These internal

communications will not be included in Televisa's production, and may provide important evidence

that Lead Plaintiff will use to prove defendants' fraudulent intent at trial.




                                                  - 6-
4811-8888-2594 v4
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 8 of 47




9.        Identity and Address of Any Person(s) to Be Examined

          In addition to the documents sought from KPMG, Lead Plaintiff seeks testimony from the

KPMG representative most knowledgeable about Televisa's internal controls over financial

reporting.

          KPMG Cardenas Dosal, S.C.
          Perif. Blvd. Manuel Avila Camacho 176
          Reforma Soc
          11650 Ciudad de Mexico
          CDMX, Mexico
          Telephone: 52-55-5246-8300

10.       Statement of the Subject Matter about which Such Person(s) Are to Be
          Examined

          Lead Plaintiff requests that the KPMG representative most knowledgeable about Televisa' s

internal controls over financial reporting be examined, subsequent to the production of the

documents listed in Exhibit 1. Lead Plaintiff seeks to examine the representatives of KPMG within

four (4) weeks following Lead Plaintiffs review of those documents, concerning the matters at issue

in the documents, on the condition that such examination takes place in good time before the fact

discovery cutoff for this litigation on September 11, 2020.

11.       Documents or Other Property to Be Inspected

          The documents sought from KPMG are listed in "Exhibit 1 - Requests for Production of

Documents from KPMG Cardenas Dosal, S.C.," attached hereto.

12.       Any Requirement that the Evidence Be Given on Oath or Affirmation and
          Any Special Form to Be Used

          This Court requests that the examination of the witness listed in Section 9 above be placed

under oath before answering questions. The requested form of the oath is: "Do you solemnly affirm

that the testimony you will give in this deposition proceeding will be the truth, the whole truth, and

nothing but the truth?"

                                                 -7-
481 I-8888-2594.v4
            Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 9 of 47




13.       Special Methods or Procedures to Be Followed

          This Court respectfully requests that this Letter of Request be executed by the Tribunal

Superior de Justicia de la Ciudad de Mexico. If any part of this Letter of Request that applies to

deposition or other testimony cannot be enforced, the Parties shall delay the pursuit of such

testimony and will meet and confer to determine whether or not to proceed with such testimony

pursuant to the procedures indicated by Mexican authorities or otherwise and, if agreement cannot be

reached, the Parties will revert to the Court to make this determination. Furthermore, this Court

respectfully requests pursuant to Chapter I, Article 9 of the Hague Evidence Convention that the

following special procedures be observed:

          1.         That only the parties' representative or their designees, interpreters, a United States

verbatim court reporter or stenographer, and counsel for the witness, if he/she desires, be permitted

to attend and participate at the deposition in which the witness will be examined.

         2.          That the parties' representatives or their designees be permitted to question the

witnesses directly, pursuant to United States-style deposition practices.

          3.         That the witness be examined under oath pursuant to the United States Federal Rules

of Civil Procedure.

         4.          That counsel for the witness, if he/she desires, be permitted to defend the deposition

pursuant to the United States Federal Rules of Civil Procedure.

          5.         That a United States verbatim court reporter or stenographer be permitted to make a

verbatim record of the witness' examination.

          6.         That the parties' representatives or their designees be permitted to object orally to any

questions posed by the opposing party, in order to preserve any objections to be ruled upon by this

Court at trial.


                                                       - 8-
481 l-8888-2594.v4
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 10 of 47




          7.         That a legal videographer be permitted to attend the hearing and make a video

recording of the witness' testimony.

          8.         That the parties' representatives or their designees be pennitted to refer to and show

the witness documents during the oral examination of the witness.

          9.         That the witness be required to review, correct, and sign the verbatim transcript

within 14 days after the transcript is furnished to the witnesses.

          10.        That the documents be produced with four (4) weeks after the date of the order of the

Tribunal Superior de Justicia de la Ciudad de Mexico giving effect to this Letter of Request, and that

the depositions of the KPMG representative most knowledgeable about Televisa's internal controls

over financial reporting take place within a reasonable time thereafter, on the condition that such

examination takes place in good time before the fact discovery cutoff for this litigation on

September 11, 2020.

          11.        That the depositions be conducted at the following address: Epiq c/o Regus, 10th

Floor Lagrange Corporate, 103 Jose Luis Lagrange Street, Col. Los Morales Polanco. C.P ., Mexico

City, Distrito Federal, 11510, Mexico, or if that is not possible, at a location determined by mutual

agreement of the parties and KPMG, or the by the appropriate authority.

          Confidentiality Procedures

          This Court respectfully requests that the Stipulated Protective Order previously entered into

by the parties in this case apply as appropriate to the treatment of any documents produced and the

depositions of the witnesses. A copy of that order is attached here as Exhibit 2.

14.       Request for Notification of the Time and Place for the Execution of the
          Request and Identity and Address of Any Person to Be Notified

          In addition to the above identified companies and individuals, please notify the following

counsel regarding the time and place for execution of the request:

                                                     -9-
481 !-8888-2594.v4
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 11 of 47




         Jonah H. Goldstein, Esq.
         Rachel L. Jensen, Esq.
         Rachel A. Cocalis, Esq.
         ROBBINS GELLER RUDMAN & DOWD LLP
         655 West Broadway, Suite 1900
         San Diego, CA 92101
         USA
         Telephone: 619/231-1058
         619/231-7423 (fax)

         Samuel H. Rudman, Esq.
         Erin W. Boardman, Esq.
         ROBBINS GELLER RUDMAN & DOWD LLP
         58 South Service Road, Suite 200
         Melville, NY 1174 7
         USA
         Telephone: 631/367-7100
         631/367-1173 (fax)

         Local Counsel

         Luis Eduardo Hernandez Meza
         Felix Sanchez Jimenez
         Jorge Rodolfo Mendez Romero
         Eduardo Flores Cavazos
         Jose Ma.Vertiz 1205
         Col. Letran Valle
         Alcaldia Benito Juarez
         Ciudad de Mexico C.P. 03650
         Mexico

15.      Request for Attendance or Participation of Judicial Personnel of the
         Requesting Authority at the Execution of the Letter of Request

         None.

16.      Specification of Privilege or Duty to Refuse to Give Evidence under the Law
         of the State of Origin

         None.

17.      Fees and Costs

         The fees and costs incurred which are reimbursable under the second paragraph of Article 14

or under Article 26 of the Hague Evidence Convention will be borne by Lead Plaintiff, through its


                                               - 10 -
4811-8888-2594 v4
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 12 of 47




counsel of record: Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San

Diego, California 92101, United States of America. Lead Plaintiff's payment of such fees and costs

(if any) is without prejudice to its making a subsequent request to be reimbursed for these costs by

other parties in this proceeding.

                                            CONCLUSION

          In the spirit of comity and reciprocity, this Court respectfully requests that this Letter of

Request be executed by the Tribunal Superior de Justicia de la Ciudad de Mexico, and that, by its

proper and usual process, the Tribunal Superior de Justicia de la Ciudad de Mexico compel the

following:

          1.         Compel KPMG to produce the documents listed in "Exhibit 1 - Requests for

Production of Documents from KPMG Cardenas Dosal, S.C.," attached hereto, within four ( 4)

weeks after the date of the order giving effect to this Letter of Request.

          2.         Compel the KPMG representative most knowledgeable about Televisa's internal

controls over financial reporting to appear within four (4) weeks following the production of

documents by KPMG, on the condition that such examination takes place in good time before the

fact discovery cutoff for this litigation on September 11, 2020. This Court respectfully requests that

only the parties' representative or their designees, interpreters, a United States verbatim court

reporter or stenographer, and counsel for the witness, if he/she desires, be permitted to attend and

participate at the deposition in which the witnesses will be examined.

          This Court respectfully requests that this Letter of Request be given the highest consideration

and enforced, in its entirety, as soon as practicable. This Court expresses its gratitude and sincere

willingness to provide similar assistance to the courts of the United Mexican States if future

circumstances should require.


                                                  - 11 -
481 l-8888-2594.v4
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 13 of 47




Date of Request:

.s.,t 2. l            ,2019
Signature and Seal of the Requesting Authority:



Louis L. Stanton, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312
United States of America

Done in Chambers in New York, New York this       al day of~r't2019.

[Seal of the Court]                                      Louis L. Stanton,
                                                         United States District Judge




                                                - 12 -
4811-8888-2594.v4
      Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 14 of 47



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

          I, Louis L. Stanton, U.S. District Judge of the United

States District Court for the Southern District of New York, do

hereby certify that Ruby J. Krajick, whose signature is attached

to the letter hereto annexed, was at the date thereof the Clerk

of the United States District Court in and for the Southern

District of New York; that the official acts and doings of said

Clerk are entitled to full faith and credit; and that the

attestation to said letter of request is in due form of law.            I

further certify that the seal attached to said letter of request

is the seal of this Court.

          WITNESS m~hand and seal of said Court in the City of

New York, this   a~     c>   day of
                                       s~~                  in the year

of our Lord   !O \ t}

                                               t~~,st~~
                                            Louis L. Stanton
                                            United States District Judge




                                      -1-
      Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 15 of 47



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

          I, Ruby J. Krajick, Clerk in and for the United States

District Court for the Southern District of New York, do hereby

certify that the Honorable Louis L. Stanton, whose name is

signed to the accompanying papers, is now, and was at the time

of signing the same, a United States District Judge in and for

the Southern District of New York.

          IN WITNESS THEREOF, I have hereunto set the seal of

this District Court at the

District of New York, this

in the year of our Lord   ,,.20Jf.




                                   -1-
Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 16 of 47




                 EXHIBIT 1
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 17 of 47




                                               EXIDBIT 1

                    REQUESTS FOR PRODUCTION OF DOCUMENTS FROM
                             KPMG CARDENAS DOSAL, S.C.

I.       DEFINITIONS

         Unless otherwise stated, the terms set forth below are defined as follows:

         1.         "K.PMG," "you" or "your" refers to K.PMG Cardenas Dosal, S.C. and any of its

members (as defined by 0.400.12 and 0.400.18, formerly ET §92.07 and ET §92.11, respectively,

of the Association of International Certified Professional Accountants (formerly American

Institute of Certified Public Accountants) Code of Professional Conduct, adopted January 12, 198 8

and renumbered effective December 15, 2014) and any predecessors, successors, parents,

subsidiaries, divisions, partnerships and branches; its international, foreign, national, regional and

local offices; all present or former officers, directors, partners, employees, agents, attorneys,

advisors, accountants, consultants, and all other persons acting or purporting to act on its behalf.

         2.         "All" shall be construed in the broadest possible sense under Local Civil Rule

26.3(d)(l) of the U.S. District Court for the Southern District of New York ("Local Civil Rule(s)").

         3.         "And" and "or" shall be construed in the broadest possible sense under Local Civil

Rule 26.3(d)(2).

         4.         "Communication(s)" shall be construed in the broadest possible sense under Local

Civil Rule 26.3(c)(l).

         5.         "Concerning" shall be construed in the broadest possible sense under Local Civil

Rule 26.3(c)(7).

         6.         "Defendants" refers to Televisa and the Individual Defendants, individually and

collectively, as those terms are defined herein.




4820-4681-4370.v3
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 18 of 47




          7.        "Document(s)" shall be construed in the broadest possible sense under Local Civil

Rule 26.3(c)(2) and shall explicitly include "Communications."

          8.        "Individual Defendants" means Emilio Fernando Azcarraga Jean III and Salvi

Rafael Folch Viadero and their agents, attorneys, accountants, employees, partners, consultants,

advisors, or other persons occupying similar positions or performing similar functions, and all

other persons acting or purporting to act on their behalf.

         9.         "Plaintiff' refers to Lead Plaintiff Colleges of Applied Arts & Technology Pension

Plan.

          10.       "SEC" refers to the United States Securities and Exchange Commission, its

national, regional and branch officers, and its commissioners, directors, administrators, branch

chiefs, attorneys, accountants, investigators, paralegals and staff.

         11.        "Televisa" refers to Grupo Televisa, S.A.B., and its predecessors, successors,

parents, affiliates, divisions, or direct or indirect subsidiaries (including, but not limited to,

Mountrigi Management Group Ltd.), and their respective present and former officers, directors,

employees, consultants, partners, agents, attorneys, accountants, auditors, advisors, and other

persons acting or purporting to act on behalf of any of the foregoing.

         12.        "Workpapers" are defined in SEC Regulation S-X §210.2-06 and the International

Standard on Auditing 230 Audit Documentation, and consist of the full and compiete set of records

relevant to the audit or review, including all documents that form the basis of the audit or review,

and memoranda, correspondence, communications, other documents and records (including

electronic records), which: (1) are created, sent or received in connection with the audit or review;

and (2) contain conclusions, opinions, analysis, or financial data related to the audit or review.

Such memoranda, correspondence, communications, other documents, and records (including



                                                   -2-
4820-4681-4370.v3
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 19 of 47




electronic records) are considered audit documentation whether they support the final conclusions

regarding the audit or review, or contain information or data relating to a significant matter, that

is inconsistent with the auditor's final conclusions regarding that matter or the audit or review.

Such documents and records include, but are not limited to, those documenting a conclusion on or

a resolution of differences in professional judgment.

II.      INSTRUCTIONS

         1.         In responding to these requests, you shall produce all responsive documents in your

actual or constructive possession, ·custody or control, or in the possession, custody or control of

your predecessors, successors, parents, subsidiaries, divisions or affiliates, or any of your

respective directors, executives, officers, partners, managing agents, agents, employees,

consultants, attorneys, accountants, auditors, or any agent or representative. A document shall be

deemed to be within your control if you have the ability or right to secure the document or a copy

of the document from another person having possession or custody of the document.

         2.         Pursuant to the Federal Rules of Civil Procedure ("Rules"), you are to produce the

original documents as they are kept in the usual course of business, and you shall organize and

label them to correspond with the categories in these requests.

         3.         In responding to these requests, you shall produce all responsive documents

available at the time of production and you shall thereafter timely supplement your responses as

required by Rule 26(e).

         4.         If any responsive document was, but no longer is, in your possession or subject to

your control, state whether the document is: (a) missing, lost, or stolen; (b) destroyed;

(c) transferred voluntarily or involuntarily to others; or (d) otherwise disposed of, and in each

instance identify the name and address of its current or last known custodian, and the circumstances

surrounding such disposition.

                                                   -3-
4820-468!-4370.v3
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 20 of 47




          5.        If you claim any form of privilege or any other objection, whether based on statute,

common law or otherwise, as a ground for withholding or redacting any requested document,

please furnish a log identifying each document for which the privilege or other objection is claimed

together with the following information:

                    (a)    the privilege being asserted;

                    (b)    the person on whose behalf the privilege is asserted;

                    (c)    a precise statement of the facts upon which the claim of privilege is based;

and

                    (d)    identify the purported privileged document including:

                           (i)      its nature (e.g., letter, memorandum, email, fax, tape, etc.);

                           (ii)     the date it was prepared or generated;

                           (iii)    the date the document bears;

                           (iv)     the date the document was sent;

                           (v)      the date it was received;

                           (vi)     the name of the person who prepared the document;

                           (vii)    all persons or entities shown on the document to have reviewed,

received, or sent the document;

                           (viii)   all persons or entities known to have been furnished the document

or informed of its substance; and

                           (ix)     the identity of each attorney and each client at all relevant times.

         6.         If a portion of any document responsive to these requests is withheld under a claim

of privilege pursuant to Instruction No. 5, any non-privileged portion of such document must be




                                                     -4-
4820-4681-4370.v3
           Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 21 of 47




produced with the portion claimed to be privileged redacted and identify the nature of the privilege

asserted.

          7.         You are to produce each document requested herein in its entirety, without deletion,

redaction, or excision (except as qualified by Instruction Nos. 5 and 6 above) regardless of whether

you consider the entire document to be relevant or responsive to the requests.

          8.         The singular of any term includes the plural, and the disjunctive shall include the

conjunctive, and vice versa. Construe the terms "and" and "or" as used herein in the conjunctive

and disjunctive so as to produce the broadest scope of documents pursuant to each request.

III.      PRODUCTION OF HARD COPY DOCUMENTS -FORMAT

          Hard copy documents should be scanned in PDF format with a high-quality setting and

DPI resolution rate as to not degrade the original image. The documents should be logically

unitized (i.e., distinct documents shall not be merged into a single record, and single documents

shall not be split into multiple records) and should be produced in a manner where the custodian

or source of each document is easily identifiable.

IV.       PRODUCTION OF ESI

          I.         Format: Electronically stored information ("ESI") should be produced in native

format as it was ordinarily maintained in the usual course of business with all original metadata

intact (e.g., create date, file path, etc.). The documents should be produced in a manner where the

custodian or source of the documents is easily identifiable.

          2.         De-Duplication:    If you elect to de-duplicate prior to production, only exact

duplicate documents shall be removed based on MD5 or SHA-1 hash values, at the family level.

The custodian and file path for duplicate documents removed from the production will also be

provided. Removal of near-duplicate documents and email thread suppression is not acceptable.




                                                     -5-
4820-468 l-4370.v3
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 22 of 47




          3.        Technology Assisted Review: Predictive coding/technology-assisted-review shall

not be used for the purpose of culling the documents to be reviewed or produced without notifying

Plaintiffs counsel prior to use and with ample time to meet and confer in good faith regarding a

mutually agreeable protocol for the use of such technologies.

          4.        Attachments: If any part of an email or its attachments is responsive, the entire

email and attachments will be produced, except any attachments that must be withheld or redacted

on the basis of privilege. Plaintiffs counsel is willing and available to meet and confer about

whether there is an appropriate basis for withholding a family document for any reason other than

attorney-client or work product privilege. You shall use your best efforts to collect and produce

documents that are links in emails, including, but not limited to, Google G Suite, Microsoft 0365,

etc.

          5.        Structured Data: To the extent a response to discovery requires production of

electronic information stored in a database, you shall meet and confer with Plaintiffs counsel

regarding methods of production. Plaintiffs counsel is willing and available to meet and confer

about whether all relevant information may be provided by querying the database for discoverable

information and generating a report in a reasonably usable and exportable electronic file.

         6.         Encryption: To maximize the security of information in transit, any media on

which documents are produced may be encrypted. In such cases, you shall transmit the encryption

key or password to Plaintiffs counsel, under-separate cover, contemporaneously with sending the

encrypted media.

         7.         Redactions: For any document that needs to be redacted, you should meet and

confer with Plaintiffs counsel regarding how to implement redactions while ensuring that proper

formatting and usability are maintained.



                                                   -6-
4820-4681-4370.v3
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 23 of 47




V.        RELEVANT TIME PERIOD

          All requests herein refer to the period from January 1, 2018 to June 1, 2019 (the "Relevant

Time Period"), unless otherwise specifically indicated, and shall include all documents and

information that relate to such period, even though prepared or published outside of the Relevant

Time Period. If any document is undated and the date of its preparation cannot be determined, the

document shall be produced if otherwise responsive to the request.

VI.       DOCUMENTS REQUESTED

REQUEST FOR PRODUCTION NO. 1:

         Documents (as defined above, this and each request for "Documents" shall include

"Communications") necessary to show the nature and scope of any services you provided to the

Defendants during the Relevant Time Period, as defined above in §V, including the terms of your

engagement, and compensation you received.

REQUEST FOR PRODUCTION NO. 2:

         Documents sufficient to identify your individual employees, independent contractors,

and/or consultants who participated in any auditing work, reviews, investigations, compliance

and/or consulting services that you provided to Televisa during the Relevant Time Period, as

defined above in §V.

REQUEST FOR PRODUCTION NO. 3:

         Indices, lists, or binders of workpapers prepared or maintained in connection with any

work, reviews, investigations, compliance and/or consulting services provided for Televisa during

the Relevant Time Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 4:

         Documents concerning any investigation regarding the actual or potential making of any

improper or unlawful payments by any Defendant, as well as any actual or potential effort to cover-

                                                 -7-
4820-4681-4370.v3
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 24 of 47




up or conceal any improper or unlawful payments during the Relevant Time Period, as defined

above in §V.

REQUEST FOR PRODUCTION NO. 5:

         Documents concerning any actual or potential weaknesses, deficiency, problem or issue

associated with Televisa's internal controls, including documents reflecting your analysis,

investigation and/or recommendations concerning, Televisa's internal controls, and any findings

or recommendations made by you during the Relevant Time Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 6:

         Documents concerning the Individual Defendants' certifications of the effectiveness of

Televisa's internal controls during the Relevant Time Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 7:

         Documents assessing your ability to rely on representations of Televisa's management,

employees, or the defendants in connection with any services that you provided for Televisa during

the Relevant Time Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 8:

         Documents concerning your engagement as Televisa's auditor, as announced in Televisa's

Forms 6-K filed with the SEC on July 10, 2018, including the circumstances surrounding it.

REQUEST FOR PRODUCTION NO. 9:

         Documents concerning any: (1) disagreement; (2) difference of opinion concerning any

matter of accounting principles or practices, financial statement disclosure, or auditing scope or

procedure; or (3) any other "reportable event" between you and Televisa during the Relevant Time

Period, as defined above in §V, including the nature of any such disagreement, difference of

opinion, or "reportable event."



                                               -8-
4820-4681-4370.v3
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 25 of 47




REQUEST FOR PRODUCTION NO. 10:

         Documents concerning your involvement in developing, assessing, recommending, and/or

implementing any plan, program, or effort contemplated or undertaken to address or resolve any

weakness, deficiency, problem or issue associated with Televisa's internal controls during the

Relevant Time Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 11:

         Documents concerning Televisa's compliance with International Financial Reporting

Standards, as issued by the International Accounting Standards Board, during the Relevant Time

Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 12:

         Documents with, or concerning, any government agency, regulatory body and/or law

enforcement agency concerning Televisa or your services for Televisa during the Relevant Time

Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 13:

         Documents with or concerning PricewaterhouseCoopers, S.C., the predecessor auditor you

replaced as Televisa's registered independent public accounting firm commencing with your

review of financial results for the period ending December 31, 2018 during the Relevant Time

Period, as defined above in §V.

REQUEST FOR PRODUCTION NO. 14:

         Documents sufficient to show your document preservation policy, practice or procedure

during the Relevant Time Period, as defined above in §V, including any document destruction or

retention policy.




                                                -9-
4820-4681-4370 v3
Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 26 of 47




                 EXHIBIT 2
          Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 27 of 47


                                                          DOCC:\.1E~T
                                                          ELECTRO'-'lCALtY FILED .
   UNITED STATES DISTRICT COURT
                                                          DQC #:
                                                                          6 /1,2-/ /'j
   SOUTHERN DISTRICT OF NEW YORK
                                                          DATE FILED:               ,


  --------------X
  In re GRUPO TELEVISA SECURITIES
  LITIGATION                                 Civil Action No. l:18-cv-01979-LLS

                                             CLASS ACTION
  This Document Relates To:                  STIPULATED CONFIDENTIALITY AND
                                             PROTECTIVE ORDER
             ALL ACTIONS.

 --------------                          X




48 l 3-3579-228 I vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 28 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 2 of 21




         Pursuant to Federal Rule of Civil Procedure 26(c), Lead Plaintiff Colleges of Applied Arts

& Technology Pension Plan ("Lead Plaintiff') and Defendants Grupo Televisa, S.A.B., Emilio

Fernando Azcarraga Jean III, and Salvi Rafael Folch Viadero ("Defendants") (collectively, the

"Parties"), by and through their counsel, respectfully request that the Court issue a protective order

to maintain the confidentiality of nonpublic and competitively-sensitive information that may need

to be disclosed in connection with discovery in this case, and to guard against the waiver of

attorney-client privilege and work-product protection under Federal Rule of Evidence 502(d).

I.        DEFINITIONS

         The Parties hereby stipulate to the following terms of a protective order ("Order")

governing the pre-trial phase of this action:

          (a)         Confidential Discovery Material.       Any Discovery Material designated as

"Confidential" pursuant to Paragraph 3(b) hereto.

          (b)         Derivative Information. As defined in Paragraph 3(d) hereto.

          (c)         Designating Party. As defined in Paragraph 5(b) hereto.

          ( d)        Discovery Material. Any information contained in documents, testimony taken at

depositions and transcripts thereof, deposition exhibits, interrogatory responses, responses to

requests for admissions, and any other information or material produced, given or exchanged in

this Litigation, regardless of the medium or manner generated, stored or maintained.

          (e)         Non-Party. Any person or entity that is not a Party to the Litigation.

           (f)        Objecting Party. As defined in Paragraph 8(b) hereto.

           (g)        Producing Party. Any person or entity, whether a Party or Non-Party, that produces

 Discovery Material in the Litigation.

           (h)        Protected Material. As defined in Paragraph 7(a) hereto.


                                                      - 1-
 4813-3579-228 l vi
       Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 29 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 3 of 21




         (i)        Receiving Party. Any Party receiving Discovery Material in the Litigation.

         G)         Sealed Documents. As defined in Paragraph 5(c) hereto.

II.     PURPOSES AND LIMITATIONS

        Subject to Paragraph 4(d), all Discovery Material (including, but not limited to,

Confidential Discovery Material) shall be used solely for purposes of the prosecution or defense

of this Litigation and may not be used for any other purpose whatsoever, including, but not limited

to, any business or commercial purpose, for dissemination to the media or the public, or in

connection with any other proceeding, whether judicial, governmental, administrative or arbitral,

contemplated, pending or final. Parties, the attorneys ofrecord for the Parties, and all other persons

receiving information governed by this Order shall maintain Discovery Material in a secure

manner so as to avoid disclosure of its content and take reasonable steps to ensure that Discovery

Material is: (i) used only for the purposes specified herein; and (ii) disclosed only to authorized

persons, as described in Paragraph 4 hereto. Each person who has access to Discovery Material

that has been designated as Confidential shall take all reasonable precautions to prevent the

unauthorized or inadvertent disclosure or misuse of such material, including by employing

reasonable measures, consistent with this Order, to ~ontrol access to, duplication of and

distribution of such material.

Ill.     DESIGNATING DISCOVERY MATERIAL

         (a)        Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order will act in good

faith not to over-designate Discovery Material as Confidential Discovery Material.

         (b)        Confidential Designations.    Any Producing Party may designate Discovery

Material it produces as "Confidential" if that party believes in good faith that such Discovery


                                                   -2-
4813-3579-2281 vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 30 of 47
           Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 4 of 21




Material contains or reflects non-public personal, financial, proprietary, customer or client

information, commercially sensitive information, trade secrets, product research or development,

or information that is entitled to confidential treatment under the Federal Rules of Civil Procedure
                                                                                                '
applicable laws or regulations (including information that is subject to U.S. or foreign privacy,

data protection or secrecy laws or regulations), regulations governing the disclosure of government

or agency documents, or Fed. R. Civ. P. 26(c)(l)(G).

         (c)        Manner of Designations. For purposes of this Order, Producing Parties shall

designate Confidential Discovery Material in the following manner:

                    (i)     In the case of physical or electronic documents or data (apart from

depositions or other pretrial testimony, but including discovery responses such as interrogatories,

compulsory disclosures and other written information), the Producing Party shall mark such

Discovery Material with the legend "CONFIDENTIAL" on each page of the relevant materials at

the time of their production. Excel spreadsheets, if produced by any Party in native format, and

any other native files that may be produced, shall be produced by such Party with a corresponding,

placeholder TIFF bearing a document control number and the confidentiality designation, if any;

                    (ii)    In the case of materials produced in the form of electronic or magnetic

media (including information, files, databases or programs stored on any digital or analog

machine-readable device, computers, discs, networks or tapes), the Producing Party shall affix a

label on the media or its casing indicating its designation as "CONFIDENTIAL" and, if possible,

shall identify in an accompanying cover letter the specific data included in such media that is

subject to the designation;

                    (iii)   In the case of depositions, counsel for any Party may designate as

"Confidential" all or any portion of a deposition transcript, including any rough draft transcript,


                                                  - 3-
4813-3579-2281 vl
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 31 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 5 of 21




deemed to contain Confidential Discovery Material. The Designating Party shall advise the court

reporter and counsel of record of the testimony containing the Confidential Discovery Material,

either orally at the deposition or in writing to all Parties no later than thirty (30) days after receipt

of the transcript or rough draft transcript of such depositions or other pretrial testimony. The court

reporter shall mark "CONFIDENTIAL" on the first page of the transcript and from the beginning

through the end of any portions thereof designated as "Confidential." Until the expiration of

the 30-day period, the Parties shall treat the entirety of any transcript, including any rough draft

transcripts, as Confidential Discovery Material. Thereafter, only those portions of the transcripts

designated as "Confidential" shall be deemed Confidential Discovery Material. The Parties may

modify this procedure for any particular deposition, through agreement on the record at such

deposition, without further order of the Court. Discovery Material previously designated as

"Confidential" that is marked as an exhibit during a deposition shall be treated as so designated at

all times, regardless of whether the Discovery Material has been so marked by the court reporter;

and

                    (iv)   In such cases where the marking of each piece of Discovery Material as

"Confidential" is impractical or impossible, the Producing Party shall designate in writing the

Discovery Material that it regards as containing Confidential Discovery Material at the time of its

production.

         (d)        Derivative Information. Extracts, summaries, compilations and descriptions of

Confidential Discovery Material and notes, electronic images or databases containing Confidential

Discovery Material ("Derivative Information") shall be treated as "Confidential" in accordance

with the provisions of this Order to the same extent as the Discovery Material or information from

which such Derivative Information is made or derived.

                                                   -4-
4Al3-3579-2281 vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 32 of 47
           Case l:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 6 of 21




         (e)        Failure to Designate. If a Producing Party produces Discovery Material that it

considers to be "Confidential" without affixing the appropriate legend(s) to such Discovery

Material, produces two or more identical copies of Discovery Material (i.e., duplicates) with

inconsistent legends, or fails to designate deposition or other testimony within the 30-day period

provided in Paragraph 3(d)(iii), or if a Party fails to designate Discovery Material produced by a

Non-Party within the 60-day period provided in Paragraph 12(c), the Producing Party or the Party

failing to designate Discovery Material produced by a Non-Party, as applicable, may subsequently

designate such Discovery Material as "Confidential" by, promptly upon learning of the production

without the required legend(s), delivering to the Receiving Parties or, in the event of a production

by a Non-Party, all Parties: (i) written notice of such designation; and (ii) properly designated

copies of such Discovery Material, with the effect that such Discovery Material will thereafter be

fully subject to the protections afforded by this Order. The Receiving Party or, in the event of a

production by a Non-Party, all Parties must make a good faith effort to retrieve such Discovery

Material, if disclosed to persons not permitted by this Order. Nothing in this Order shall prevent

a Producing Party or Non-Party, in good faith, from correcting the designation of information that

already has been produced to another party in undesignated form or with a different designation,

or designating as "Confidential'' information that has previously been produced in undesignated

form or with a different designation by another Producing Party or Non-Party.

         (f)        No Waiver. Disclosure by the Producing Party of Discovery Material designated

as "Confidential" regardless of whether the information was so designated at the time of the

disclosure, shall not be deemed a waiver in whole or in part of a Party's claim of confidentiality,

either as to the specific information disclosed or as to any other information relating thereto on the

same or a related subject matter.

                                                 - 5-
4813-3579-2281 vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 33 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 7 of 21




IV.     ACCESS TO AND USE OF DESIGNATED DISCOVERY MATERIAL

        (a)         Use of Confidential Discovery Material. No person shall disclose, or cause another

person to disclose, Confidential Discovery Material to any other person except as provided in this

Order. . A recipient of Confidential Discovery Material may disclose, summarize, describe,

characterize or otherwise communicate or make available such Confidential Discovery Material,

in whole or in part, only to the following persons, and only insofar as such disclosure, summary,

description, characterization or communication is reasonably necessary for the prosecution or

defense of this Litigation:

                    (i)     Outside counsel for the Parties in this Litigation, and the regular and

temporary employees and service vendors of such counsel (including outside copying services and

outside litigation support services) assisting in the Litigation, provided, however, that in all

instances, any disclosure is for use in accordance with this Order;

                    (ii)    A Party's authorized representatives responsible for overseeing its legal

affairs and any current employee, officer, or director of a Party assisting in the defense or

prosecution of, or making a determination with respect to, the Litigation, or, in the case of an

individual Party, the Party himself or herself;

                    (iii)   Experts or consultants and their employees and/or staff members engaged

to prepare a written opinion, testify or assist counsel for a Party in the Litigation, provided that any

report created by such expert or consultant relying on or incorporating Confidential Discovery

Material, in whole or in part, shall be designated as "Confidential" by the Party responsible for its

creation, and provided further, that such expert or consultant has signed an undertaking in the form

attached as Exhibit A hereto;        ·




                                                    -6-
4813-3579-2281 vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 34 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 8 of 21




                   (iv)     Any witness during their deposition or other proceeding in this Litigation.

All such witnesses, and their counsel, will be bound by the provisions of this Order, and no such

witnesses or deponents or their counsel (except to the extent the counsel represents a Party) shall

be permitted to retain any Confidential Discovery Material;

                   (v)      Any fact witness in this Litigation or any person whom a Party's counsel

believes in good faith will testify in this Litigation, and his or her counsel, to the extent the

Confidential Discovery Material disclosed to such person relates to the anticipated subject matter

of the witness's testimony, and provided that such witness and his or her counsel has signed an

undertaking in the form attached as Exhibit A hereto and is not provided by the Receiving Party

with copies of such Confidential Discovery Material for his or her retention. Counsel shall

safeguard all such documents, furnish them one at a time to witnesses in preparations, collect and

safeguard them after each individual use, not permit witnesses to copy or take notes concerning

such documents and, at the time of testimony, represent at the inception of witness's testimony

adherence to this Order;

                   (vi)     The original source of information reflected in Confidential Discovery

Material, provided that such person and his or her counsel (if any) has signed an undertaking in

the form attached as Exhibit A hereto and is not provided with copies of such Confidential

Discovery Material for his or her retention, and provided further that, if such source was not the

author or recipient of such Confidential Discovery Material, only the portion of such Confidential

Discovery Material reflecting information provided by the source may be disclosed to the source;

                   (vii)    Court reporters and videographers and their respective staffs retained in

connection with the Litigation;

                   (viii)   The Court, necessary Court personnel and jurors;

                                                    -7-
.\W-3579-2281 vt
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 35 of 47
           Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 9 of 21




                   (ix)   Any mediator, arbitrator, or other person engaged for the purpose of

alternative dispute resolution, provided that such meditator, arbitrator, or other person has signed

an undertaking in the form attached as Exhibit A hereto;

                   (x)    Any person who is identified as an author or recipient of such Confidential

Discovery Material (whether by the Confidential Discovery Material itself or any other Discovery

Material, including by testimony), provided that such person is notified that such Confidential

Discovery Material is subject to this Order and is not provided with copies of such Confidential

Discovery Material for his or her retention; and

                   (xi)   Any other person agreed upon in advance by all Parties in writing or on the

record or any person as to whom the Court directs should have access.

         (b)       Absent an order of the Court directing otherwise, there is no requirement that a

Party who discloses information or items designated as "Confidential" disclose the identities of

the recipients of such information or produce any executed Exhibit A, attached hereto.

         (c)       Disclosure to Unauthorized Persons.      If a Receiving Party learns that, by

inadvertence or otherwise, it has disclosed Confidential Discovery Material to any person or in

any circumstance not authorized under this Order, the Receiving Party must immediately: (i) notify

in writing the Producing Party of the unauthorized disclosures; (ii) use best efforts to retrieve all

copies of the Confidential Discovery Material; (iii) inform the person or persons to whom

unauthorized disclosure was made of all of the terms of this Order; and (iv) request that such

person or persons execute the undertaking in the form attached as Exhibit A hereto.

         (d)       Use by Additional Parties. In the event that additional persons or entities become

parties to the Litigation (a "New Party''), neither their outside counsel nor experts or consultants

retained to assist such counsel shall have access to Confidential Discovery Material produced by


                                                  - 8-
,tW-1579-2281 vi
       Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 36 of 47
        Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 10 of 21




or obtained from any other Producing Party until the New Party has executed and filed with the

Court a copy of this Order.

        (e)     Limitations on Use. Every person or entity given access to Confidential Discovery

Material or information contained therein:

                (i)    shall not make copies, duplicates, extracts, summaries or descriptions of

such material, or any portion thereof, except for use in connection with the Litigation, and each

such copy is to be treated in accordance with the provisions of this Order; and

               (ii)    shall be advised by the Party providing such access that the information is

being disclosed pursuant and subject to the terms of this Order and may not be disclosed other than

pursuant to such terms.

V.     FILING DESIGNATED DISCOVERY MATERIAL

       Filing Designated Discovery Material. Without written permission from the Designating

Party or a court order secured after appropriate notice to all interested persons, a Party may not file

in the public record in this action any Confidential Discovery Material. A Party that seeks to file

under seal any Confidential Discovery Material must comply with Section 6 of the Electronic Case

Filing Rules & Instructions for the Southern District of New York.            Confidential Discovery

Material may only be filed under seal pursuant to a court order authorizing the sealing of the

specific Confidential Discovery Material at issue.         If a Receiving Party's request to file

Confidential Discovery Material under seal is denied by the Court, then the Receiving Party may

file the information in the public record unless otherwise instructed by the Court. The date upon

which the Confidential Discovery Material is appended to a motion to file under seal shall act as

the date that the Confidential Discovery Material is filed with the Court regardless of the date upon

which the Court issues an order on the motion to file under seal.


                                                 -9-
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 37 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 11 of 21




          (a)         Nothing in this Paragraph, however, shall preclude a Party from filing Discovery

Materials that the Party itself has designated as Confidential Discovery Material in unredacted

form and without requesting sealing.

         (b)          In certain instances, materials submitted to the Court may be designated

Confidential Discovery Material by another Party or Non-Party (the "Designating Party"), and the

filing Party may disagree or have no position with respect to whether sealing is appropriate. In

such instances, the filing Party shall comply with the procedures in Paragraph 5, but shall indicate

in its motion for permission to file under seal that the confidentiality designation was made by

another Party or a Non-Party. If the Designating Party is a Non-Party, such Designating Party

shall also be served with copies of the motion and the unredacted materials submitted to the Court.

The Designating Party will have ten ( l 0) days thereafter to submit a motion specifying the portions

of the Discovery Materials to be sealed and setting forth the reasons why sealing is appropriate

under the circumstances, or otherwise consenting that the Discovery Materials need not be sealed.

          (c)         All materials for which a Party is requesting permission to file under seal ("Sealed

Documents") pursuant to this Order, shall be filed in accordance with Section 6 of the Electronic

Case Filing Rules & Instructions for the Southern District of New York.

          (d)         Nothing herein shall be construed to affect in any manner the admissibility at trial

of any document, testimony, or other evidence.

          (e)         Removal of Sealed Records. Sealed records that have been filed may be removed

by the Designating Party: (i) within ninety (90) days after a final decision disposing of the

Litigation is rendered ifno appeal is taken; or (ii) if an appeal is taken, within thirty (30) days after

final disposition of the appeal.




                                                      - 10 -
4813-3579-228 l V 1
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 38 of 47
        Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 12 of 21




VI.    USE OF DESIGNATED DISCOVERY MATERIAL IN COURT

       Use of Confidential Discovery Material in Court. Unless applicable rules or the Court

provide for different notice, if any Receiving Party plans to utilize any Confidential Discovery

Material at a court hearing, conference, or trial, that Receiving Party will use reasonable efforts to

inform the Producing and/or Designating Party of its intent to use such information in advance of

the court appearance, without being obligated to identify the particular Confidential Discovery

Material to be used. Whether or not any such advance notice is given, the Receiving Party will

provide the Producing and/or Designating Party with an opportunity to approach the Court in

confidence, whether in Chambers or sidebar or such other method as the Court shall direct,

regarding the use of the Confidential Discovery Material before reference is made to any such

Confidential Discovery Material. This provision is not intended to prohibit counsel from selecting

and using Confidential Discovery Material for any court hearing or conference.

VII.    CLAWBACK OF PROTECTED MATERIAL

        (a)     Production Not a Waiver. It is the intent of the Parties to assert and preserve all

information within the attorney-client privilege, any other applicable privilege, and/or entitled to

work-product protection. Pursuant to Federal Rule of Evidence 502(d), production or disclosure

of any Discovery Material in the Litigation or any other proceeding that the Producing Party

subsequently claims is protected from discovery or disclosure, in full or part, by the attorney-client

privilege, the attorney work-product doctrine, and/or any other additional privilege, immunity, or

protection, including, but not limited to, the joint defense or common interest doctrines, or

applicable laws and regulations (together, "Protected Material"), shall not be deemed to be a

waiver of those protections with respect to the Protected Material, the subject matter of the

Protected Material or the right to object to the production or disclosure of the Protected Material


                                                 - 11 -
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 39 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 13 of 21




in this Litigation or in any other proceeding. This Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d).

        (b)       Clawback Procedure. If information produced in discovery is subject to a claim of

attorney-client privilege, any other applicable privilege, and/or entitled to work-product protection,

the Producing Party shall follow the procedures set forth in Federal Rule of Civil Procedure

26(b)(5)(B) and Local Civil Rule 26.2. Any Party opposing a Producing Party's assertion of

attorney-client privilege, any other applicable privilege, and/or entitlement to work-product

protection shall not assert as a ground for opposing such an assertion that the Producing Party

waived any privilege or protection because of inadvertent production in this Litigation.

VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS

        (a)       Failure to Challenge Not a Waiver. A Party shall not be obligated to challenge the

propriety of the designation of Discovery Material as "Confidential" or a failure to so designate,

at the time of the designation and the failure to so challenge shall not waive or otherwise preclude

a subsequent challenge to such designation or failure to designate in accordance with

Paragraph 8(c) hereto.

        (b)       Time to Challenge Designation.          A Party may object to the designation of

Discovery Material as "Confidential" (the "Objecting Party"), or a failure to so designate, at any

time.

        (c)       Procedure for Challenging Designation.        In the event that a Party wishes to

challenge the designation of any Discovery Material as "Confidential" or a failure to so designate,

the Objecting Party shall give written notice to counsel for the Producing Party and all Parties in

the Litigation of the reasons for the objection. The Objecting Party and the Producing Party shall

attempt in good faith to resolve all objections by agreement. If any objections cannot be resolved


                                                 - 12 -
4&1J.JS79-ml vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 40 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 14 of 21




by agreement within ten (10) days from when they are first made, the Objecting Party may, in

accordance with Paragraph 5, submit the issue to the Court at any time. Any Discovery Material

as to which such an issue is raised shall continue to be treated as Confidential Discovery Material

until the Court's decision on the issue or the Producing Party withdraws such designation in

writing, or, if the challenge is for a failure of a Party to designate Discovery Material as

"Confidential," such Discovery Material shall be treated as such, sought by the Objecting Party

until the Court's decision on the issue or the Objecting Party withdraws such objection in writing.

IX.     FINAL DISPOSITION

        The provisions of this Order shall, absent written permission of the Producing Party or

order of the Court, continue to be binding throughout and after the conclusion of the Litigation.

Within sixty (60) days after receiving notice of entry of an order,judgment or decree finally ending

the Litigation, including, without limitation, any appeals therefrom, or the running of time to take

such an appeal, if later, all persons having received Confidential Discovery Material shall, upon

request of the Producing Party, make commercially reasonable efforts to identify and destroy all

such Confidential Discovery Material, including all copies thereof and Derivative Information, or

return such materials to counsel for the Producing Party. Outside counsel for the Parties shall be

entitled to retain work product, court papers, deposition transcripts and trial transcripts that

contain, reference or constitute Confidential Discovery Material, as well as any .such materials that

are subject to a litigation hold or document retention obligation in another matter or that are in use

or may be used in a pending proceeding as described in Paragraph 4(d); provided, however, that

such outside counsel, and employees of such outside counsel, shall maintain the confidentiality

thereof pursuant to the terms of this Order.




                                                - 13 -
4&1J-3579-2281 vI
         Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 41 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 15 of 21




X.      LEGAL PROCESS

         (a)         Notice of Process and Objections. If a Receiving Party is subpoenaed in another

proceeding or served with a document demand or other similar legal process in another proceeding,

including any proceeding before any other court, arbitration panel, regulatory agency, law

enforcement or administrative body, and such subpoena or document demand seeks Confidential

Discovery Material that was produced by a person or entity other than the recipient of such

subpoena or document demand, the Receiving Party shall, unless otherwise required or prohibited

by law, give written notice pursuant to Paragraph 10(6) hereto, as promptly as reasonably

practicable before the return date for such subpoena or document demand, to counsel for the

Producing Party that designated the Discovery Material as "Confidential" in this Litigation. The

Producing Party shall bear all responsibility for its objection to the production of such Confidential

Discovery Material, and the Receiving Party shall not voluntarily make any production of the

Confidential Discovery Material until resolution of any objections interposed by the Producing

Party, unless compelled or otherwise required by law. The Receiving Party shall make a good

faith effort to provide the Producing Party a reasonable period of time in which to seek to quash

the subpoena or document demand, or to move for any protection for the Discovery Material,

before the Receiving Party takes any action to comply with the subpoena or document demand and

shall request, by designation pursuant to a protective order or otherwise, the highest level of

confidentiality protection available consistent with the designation of that Discovery Material

pursuant to this Order. Nothing in this Order shall be construed as authorizing a Party to disobey

any law or court order requiring production of Discovery Material designated as "Confidential" in

this Litigation.




                                                   - 14 -
 4m-l57~-22s I v 1
       Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 42 of 47
        Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 16 of 21




        (b)     Form of Notice. Any written notice required by Paragraph I 0(a) hereto shall be

sufficient if made, given, furnished, or filed, in writing, to counsel of record.

XI.     PRODUCING PARTY'S USE OF ITS OWN DOCUMENTS

        This Order has no effect upon, and shall not apply to, a Producing Party's use of its own

Confidential Discovery Material for any purpose. Similarly, this Order has no effect upon, and

shall not apply to, any information or material that: (i) was, is or becomes public, not in breach of

this Order; (ii) is acquired, developed or learned by the Receiving Party independent of discovery

in this Litigation; or (iii) is required by law to be made available to third parties.,

XII.    NON-PARTIES

        (a)     Protection for Non-Parties. Any Non-Party from whom Discovery Material is or

has been sought in this Litigation may obtain the protections of this Order by giving written notice

to the Parties that it intends to be bound by the provisions of this Order and designating that its

provision of Discovery Material is subject to the Order.

        (b)     Duty to Notify Non-Parties. The subpoenaing or requesting party shall advise any

Non-Party from whom Discovery Material is sought of the existence of this Order and its right to

obtain its protections.

        (c)     Right of Party to Designate. To the extent that any Non-Party produces Discovery

Material in this Litigation that contains Confidential Discovery Material of a Party to this

Litigation, any Party may designate such Discovery Material as "Confidential," for purposes of

this Order by delivering written notice of such designation to the Parties within sixty (60) days of

receipt by counsel for all Parties of the Non-Party's production of such Discovery Material. Until

the expiration of the 60-day period, the Parties shall treat any Discovery Material produced by a




                                                  - I5 -
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 43 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 17 of 21




Non-Party as Confidential Discovery Material. Thereafter, only those portions of such Discovery

Material designated as "Confidential" shall be deemed Confidential Discovery Material.

        (d)         As soon as practicable, and in no cases more than three business days, after a

Receiving Party's receipt of written responses and objections and/or Discovery Material provided

or produced in response to a subpoena pursuant to Federal Rule of Civil Procedure 45, a request

pursuant to the Hague Convention, or any other process for obtaining Discovery Material,

including any court filings related to such subpoena or request, that Receiving Party must make

copies of such written responses and objections, court filings, and/or Discovery Material available

to all other Parties.

xm.     MISCELLANEOUS

        (a)         Entering into or agreeing to this Order, producing or receiving Confidential

Discovery Material or otherwise complying with the tenns of this Order, shall not:

                    (i)     operate as an admission by the Receiving Party that any particular

Discovery Material designated as "Confidential" by the Producing Party is appropriately

designated as such;

                    (ii)    prevent any Party from seeking further, greater or lesser protection with

respect to the use of any Confidential Discovery Material, in connection with this Litigation or any

other proceeding;

                    (iii)   prejudice in any way the rights of any Party to object to the production of

documents or information it considers not subject to discovery or to object to the authenticity or

admissibility into evidence of any document, testimony or other evidence subject to this Order;

                    (iv)    waive any applicable privilege, protection or immunity;




                                                   - 16 -
4~13-3579-2281 vi
       Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 44 of 47
        Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 18 of 21




               (v)      waive a Party's right to move the Court for an order allowing disclosure of

Confidential Discovery Material for good cause;

               (vi)     prejudice in any way the rights of a Party to petition the Court for a

protective order relating to any purported Confidential Discovery Material;

               (vii)    prevent the Parties from agreeing to alter or waive the provisions or

protections provided for herein with respect to any particular Discovery Material; or

               (viii)   affect, or be construed to affect, in any way the admissibility of any

document, interrogatory response or other evidence at hearings or trial of the Litigation.

       (b)     It is the present intention of the Parties that the provisions of this Order shall govern

discovery in the Litigation. Nonetheless, the Parties hereto may modify the terms of the Order by

agreement of all Parties in writing, and approval by the Court.

       (c)     The terms of this Order shall survive any settlement, discontinuance, dismissal,

judgment or other disposition of the Litigation.

       (d)     Any violation of the terms of this Order shall be punishable by relief deemed

appropriate by the Court~   ~ \. ~ l     d," o     ILO'"~ s ..t'l..c Jn,,vi.. •h       ·h,,,   ,.J   :b ~    ~ "'J
       ( e)    The Parties agree to meet and confer concerning any dispute between the Parties               -ti.._ ~
regarding this Order before seeking assistance from the Court. If the Parties are unable to resolve         -rn,-t ,~
                                                                                                                    ~~
the dispute, any Party may make an appropriate application to the Court for relief.                                  lto

       (f)     This Order may be executed in any number of actual, telecopied or emailed

counterparts, and by each of the different parties thereto on several counterparts, each of which

when executed and delivered shall be an original. The executed signature page(s) from each actual,

telecopied or emailed counterpart may be joined together and attached to one such original and

shall constitute one and the same instrument.


                                                 - 17 -
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 45 of 47
          Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 19 of 21




        (g)        This Order shall become effective as a stipulation among the Parties i.nunediately

upon its execution.

 DATED: June 12, 2019                            ROBBINS GELLER RUDMAN
                                                   &DOWDLLP
                                                 JONAH H. GOLDSTEIN
                                                 RACHEL L. JENSEN
                                                 RACHEL A. COCALIS




                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)
                                                jonahg@rgrdlaw.com
                                                rachelj@rgrdlaw.com
                                                rcocalis@.rgrdlaw.com

                                                 ROBBINS GELLER RUDMAN
                                                   &DOWDLLP
                                                 SAMUEL H. RUDMAN
                                                 ERIN W. BOARDMAN
                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone; 631/367-7100
                                                 631/367-1173 (fax)
                                                 srudman@rgrdlaw.com
                                                 eboardman@xgrdlaw.com
                                                 Lead Counsel for Plaintiff

 DATED: June 12, 2019                            WACHTELL, LIPTON, ROSEN & KATZ
                                                 HERBERT M. WACHTELL
                                                 BEN M. GERMANA
                                                 DAVID B. ANDERS
                                                 DAVID E. KIRK
                                                 TAMARA LNSHIZ


                                                     ,[j)<g;.~
                                                  - 18 -
43D•3579-t281 vi
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 46 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 20 of 21




                                     51 West 52 Street
                                     New York, NY 10019
                                     Telephone: 212/403-1307
                                     212/403-2307 (fax)
                                     dbanders<mwlrk.com

                                     Attorneys for Defendants


         IT IS SO ORDERED.


DATED:              ~   l"l,, I \@J \~TIIBHONO~O~;L~Ql.
                                    UNITED STATES DISTRICT JUDGE




                                      - 19 -
4813-3579-2281 vl
        Case 1:18-cv-01979-LLS Document 70 Filed 09/24/19 Page 47 of 47
         Case 1:18-cv-01979-LLS Document 61 Filed 06/12/19 Page 21 of 21




                                           EXHIBIT A


                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I, _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full name], acknowledge that I have

read and understand the Protective Order in this Action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential. I agree that I will not

disclose such Confidential Discovery Material to anyone other than for purposes of this litigation

and that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it, or provide in writing that said information has been destroyed.

By acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.



Date:                                         Signature:_ _ _ _ _ _ _ _ _ _ _ _ _ __
        ---------
                                              Printed name:. _ _ _ _ _ _ _ _ _ _ _ __




4&13-3579-2281 vi
